                                             Case 3:20-cv-01893-LB Document 8 Filed 06/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       HONORIO BAUTISTA,                                  Case No. 20-cv-01893-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.
                                                                                              Re: ECF No. 1
                                  14       C. KOENIG,
                                  15                     Defendant.

                                  16

                                  17                                            INTRODUCTION

                                  18        Honorio Bautista, an inmate at the Correctional Training Facility in Soledad, filed this pro se

                                  19   action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He consented to proceed

                                  20   before a magistrate judge. (ECF No. 4.)1 His petition is now before the court for review pursuant

                                  21   to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United States

                                  22   District Courts. This order requires the respondent to respond to the petition.

                                  23                                              STATEMENT

                                  24        Mr. Bautista provides the following information in his habeas petition and attachments thereto.

                                  25   He entered a plea of nolo contendere and was convicted in the Contra Costa County Superior

                                  26

                                  27
                                       1
                                        Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  28   generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-01893-LB
                                             Case 3:20-cv-01893-LB Document 8 Filed 06/10/20 Page 2 of 3




                                   1   Court of oral copulation or sexual penetration with a child 10 years old or younger, see Cal. Penal

                                   2   Code § 288.7(b). On March 28, 2019, he was sentenced to 15 years to life in prison. Although he

                                   3   did not appeal his conviction, he filed several unsuccessful habeas petitions in state court. He then

                                   4   filed this action.

                                   5                                               ANALYSIS

                                   6       This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   7   pursuant to the judgment of a State court only on the ground that he is in custody in violation of

                                   8   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                   9   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  10   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  11   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  12       The federal petition for writ of habeas corpus alleges that Mr. Bautista received ineffective
Northern District of California
 United States District Court




                                  13   assistance of counsel. Counsel allegedly was ineffective in that he (a) failed to inform the court

                                  14   that Mr. Bautista wanted to discharge counsel and hire new counsel due to the first counsel’s

                                  15   ineffective representation or conflict of interest; (b) gave Mr. Bautista inadequate advice that led

                                  16   to the acceptance of a coerced plea offer; and (c) failed to file a timely notice of appeal to

                                  17   withdraw the involuntary plea. Liberally construed, these claims are cognizable in a federal habeas

                                  18   action and warrant a response.

                                  19                                             CONCLUSION

                                  20       For the foregoing reasons,

                                  21       1. The petition warrants a response.

                                  22       2. The clerk shall serve by mail a copy of this order and the petition upon the respondent and

                                  23   the respondent's attorney, the Attorney General of the State of California. The clerk shall also

                                  24   serve a copy of this order on the petitioner.

                                  25       3. The clerk shall electronically serve a copy of this order upon the respondent and the

                                  26   respondent’s attorney, the Attorney General of the State of California, at the following email

                                  27   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                  28

                                       ORDER – No. 20-cv-01893-LB                         2
                                            Case 3:20-cv-01893-LB Document 8 Filed 06/10/20 Page 3 of 3




                                   1   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall

                                   2   serve by mail a copy of this order on the petitioner.

                                   3      4. The respondent must file and serve upon the petitioner, on or before September 4, 2020,

                                   4   an answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases,

                                   5   showing cause why a writ of habeas corpus should not be issued. The respondent must file with

                                   6   the answer a copy of all portions of the court proceedings that have been previously transcribed

                                   7   and that are relevant to a determination of the issues presented by the petitioner.

                                   8      5. If the petitioner wishes to respond to the answer, he must do so by filing a traverse with the

                                   9   court and serving it on the respondent on or before October 2, 2020.

                                  10      6. The petitioner is responsible for prosecuting this case. The petitioner must promptly keep

                                  11   the court informed of any change of address and must comply with the court's orders in a timely

                                  12   fashion. The petitioner is cautioned that he must include the case name and case number for this
Northern District of California
 United States District Court




                                  13   case on the first page of any document he submits to the court for consideration in this case.

                                  14      IT IS SO ORDERED.

                                  15      Dated: June 10, 2020

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-01893-LB                        3
